Case 3:20-cr-01741-JLS Document 59 Filed 08/25/21 PageID.104 Page 1 of 1



 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
 5                     SOUTHERN DISTRICT OF CALIFORNIA
 6                     (HONORABLE JANIS L. SAMMARTINO)
 7
 8   UNITED STATES OF AMERICA,                 CASE NO.: 20-CR-1741-JLS
 9                     Plaintiff,
10        v.                                   ORDER TO CONTINUE
                                               MOTION HEARING / TRIAL
11   ANA CRISTINA CASILLAS,                    SETTING
12                     Defendant.
13
14         Pursuant to joint motion and good cause appearing, IT IS HEREBY
15   ORDERED that Ms. Casillas’ motion hearing and trial setting hearing be continued
16   from September 3, 2021 to October 22, 2021 at 1:30 p.m. Defendant shall file an
17   acknowledgement of the hearing date by September 10, 2021.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19   justice will be served by granting the requested continuance, and these outweigh
20   the interests of the public and the defendant in a speedy trial. Accordingly, the
21   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
22   3161(h)(7)(A).
23         SO ORDERED.
24
     Dated: August 25, 2021
25
26
27
28
